                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION

SAMUEL CARDELL REED                                            PETITIONER

VS.                                           CRIMINAL NO. 5:17-cr-2(DCB)
                                                CIVIL NO. 5:18-cv-79(DCB)

UNITED STATES OF AMERICA                                       RESPONDENT

                                  ORDER

       This cause is before the Court on defendant/petitioner Samuel

Cardell Reed’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence by a Person in Federal Custody (docket entry

87).

       Having conducted the preliminary review required by Rule 4 of

the Rules Governing Section 2255 Proceedings for the United States

Courts, the Court finds that the Government should be required to

“file an answer, motion or other response” as required by Rule 4.

Accordingly,

       IT IS HEREBY ORDERED that the United States Attorney for the

Southern District of Mississippi shall, within thirty (30) days

from    the   date   of   entry   of   this     Order,   respond   to   the

defendant/petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody.

       SO ORDERED, this the 11th day of October, 2018.


                                          /s/ David Bramlette
                                          UNITED STATES DISTRICT JUDGE
